DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-19 are pending and allowed in the application


Allowable Subject Matter

Claims 1-19 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds that the claims recites the combination of additional elements including one or more sensors from the road weather information stations that gather weather condition data and additionally measuring of vehicle speeds that are used to adjust roadway maintenance. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically collecting weather data and driver speed data to manage roadway maintenance which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Additionally, the instant application has incorporated the allowable subject matter as the parent case, application 16/564,997 (now US 10,936,987), and is therefore deemed
allowable, further in view of the terminal disclaimer 25 July 2022.

Finally, the Applicant's arguments filed on 23 March 2022 (pages 14-17 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-19 are allowable over the prior art of record.  Specifically: Lee, Nixon, Pinet, and Kwon are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

a plurality of road weather information stations ("RWIS"), each comprising one or more sensors configured to gather weather conditions data for an area within the district; 

a traffic information system configured to obtain traffic speed information data for vehicles traveling within the district comprising measured vehicle speeds and predicted vehicle speeds;

analyze said received data to detect a beginning time of a weather event where a combination of a first set of weather conditions in said received weather conditions data and a first set of traffic conditions in said received traffic speed information data is found at a given time indicating a presence of weather conditions requiring road maintenance efforts; 

analyze said received data associated with a time occurring chronologically after the beginning time of the weather event to detect an end time of the weather event, wherein the end time of the weather event is determined by the presence      of a second set of weather conditions indicating a non-presence of said weather conditions requiring road maintenance efforts; 

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MEWES et al. (U.S. Patent Publication 2013/0197889 A1) discloses the management tools for quantification and simulation of performance and outcome of winter transportation infrastructure maintenance activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623